EXHIBIT 10.3

 

GUARANTY

 

THIS GUARANTY (as amended, restated, or supplemented, this “Guaranty”) is
executed as of August 5, 2008, by STRATUM HOLDINGS, INC., a Nevada corporation
(“Guarantor”) for the benefit of TEXAS CAPITAL BANK, N.A. (“Lender”).

 

RECITALS

 


A.                                   CYMRI, L.L.C., A NEVADA LIMITED LIABILITY
COMPANY, AND TRIUMPH ENERGY, INC., A LOUISIANA CORPORATION (EACH INDIVIDUALLY, A
“BORROWER” AND COLLECTIVELY, “BORROWERS”), AND LENDER HAVE ENTERED INTO THAT
CERTAIN SECOND AMENDED AND RESTATED CREDIT AGREEMENT DATED THE SAME DATE AS THIS
GUARANTY (AS AMENDED, RESTATED, OR SUPPLEMENTED, FROM TIME TO TIME, THE “CREDIT
AGREEMENT”), TOGETHER WITH CERTAIN OTHER LOAN DOCUMENTS, AS DEFINED THEREIN.


 


B.                                     EACH BORROWER IS A WHOLLY-OWNED
SUBSIDIARY OF GUARANTOR AND HAS AGREED TO ENTER INTO THIS GUARANTY SO THAT
BORROWERS CAN RECEIVE THE BENEFITS OF THE CREDIT AGREEMENT.


 


C.                                     IT IS EXPRESSLY UNDERSTOOD AMONG
BORROWERS, GUARANTOR AND LENDER THAT THE EXECUTION AND DELIVERY OF THIS GUARANTY
IS A CONDITION PRECEDENT TO THE LENDER’S OBLIGATION TO EXTEND CREDIT UNDER THE
CREDIT AGREEMENT.


 


D.                                    GUARANTOR MAY REASONABLY BE EXPECTED TO
BENEFIT DIRECTLY OR INDIRECTLY FROM BORROWERS’ EXECUTION OF THE CREDIT
AGREEMENT.


 

NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, Guarantor agrees as follows:

 


1.                                       DEFINITIONS.  EACH CAPITALIZED TERM
USED BUT NOT DEFINED IN THIS GUARANTY SHALL HAVE THE MEANING GIVEN THAT TERM IN
THE CREDIT AGREEMENT.  THE FOLLOWING TERMS SHALL HAVE THE FOLLOWING MEANINGS AS
USED IN THIS GUARANTY:


 

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel of Lender.

 

“Borrowers” has the meaning given in Recital A and includes, without limitation,
all of Borrowers’ successors and assigns, each Borrower as a
debtor-in-possession, and any receiver, trustee, liquidator, conservator,
custodian, or similar party hereafter appointed for any Borrower or for all or
any portion of any Borrower’s assets pursuant to any liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization, or similar Debtor Relief Law from time to time in
effect.

 

“Company Indebtedness” means all obligations of any Borrower or any of its
Subsidiaries to Guarantor, whether direct, indirect, fixed, contingent,
liquidated, unliquidated, joint, several, or joint and several, now existing or
arising after the date of this Guaranty, due or to become due to Guarantor, or
held or to be held by Guarantor, whether created directly or acquired by
assignment or otherwise, and whether or not

 

--------------------------------------------------------------------------------


 

evidenced by written instrument, including the obligation of a Borrower to
Guarantor as a subrogee of Lender or resulting from Guarantor’s performance
under this Guaranty.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Guaranteed Obligation” means any and all existing and future indebtedness and
liabilities of every kind, nature, and character, direct or indirect, absolute
or contingent, liquidated or unliquidated, voluntary or involuntary, of
Borrowers to the Lender arising under the Credit Agreement and the other Loan
Documents, including the Obligations as defined in the Credit Agreement and any
premium and all interest (including, without limitation, interest accruing
before and after maturity, before and after an Event of Default, and during the
pendency of any bankruptcy, receivership insolvency or other similar proceeding
under any applicable Debtor Relief Law (regardless whether such interest is
allowed in such proceeding)), and any and all costs, attorney and paralegal fees
and expenses reasonably incurred by the Lender (a) in connection with any
waiver, amendment, consent or default under the Loan Documents, or (b) to
enforce Borrowers’, Guarantor’s, or any other obligor’s payment of any portion
of the Guaranteed Obligation.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, and any financing lease having substantially the same economic effect
as any of the foregoing).

 

“Paid in Full or Payment in Full” means that the Guaranteed Obligation is
completely paid and the Credit Agreement has been terminated.

 


2.                                       GUARANTY.


 


(A)                                  GUARANTOR HEREBY GUARANTEES TO LENDER
PROMPT PAYMENT OF (I) THE GUARANTEED OBLIGATION WHEN AND AS DUE, AND (II) ANY
AND ALL ATTORNEY COSTS REASONABLY INCURRED BY LENDER IN CONNECTION WITH
ENFORCEMENT OF THE LOAN DOCUMENTS, THIS GUARANTY, OR COLLECTING ANY PORTION OF
THE GUARANTEED OBLIGATION; PROVIDED HOWEVER, THAT GUARANTOR SHALL BE LIABLE
UNDER THIS GUARANTY ONLY FOR THE MAXIMUM AMOUNT OF SUCH LIABILITY THAT CAN BE
HEREBY INCURRED WITHOUT RENDERING THIS GUARANTY, AS IT RELATES TO THE GUARANTOR,
VOIDABLE UNDER APPLICABLE LAW RELATING TO FRAUDULENT CONVEYANCE OR FRAUDULENT
TRANSFER, AND NOT FOR A GREATER AMOUNT.


 


(B)                                 UPON LENDER’S WRITTEN DEMAND, GUARANTOR
SHALL PROMPTLY PAY TO LENDER ANY AMOUNT DUE UNDER THIS GUARANTY, BUT, IN ANY
EVENT, NO LATER THAN 5 BUSINESS DAYS (AS DEFINED IN THE CREDIT AGREEMENT) AFTER
THE DATE OF LENDER’S WRITTEN DEMAND.


 


(C)                                  THIS IS AN ABSOLUTE, UNCONDITIONAL,
IRREVOCABLE AND CONTINUING GUARANTY OF PAYMENT (AND NOT OF COLLECTION) OF THE
GUARANTEED OBLIGATION AND THE OTHER AMOUNTS DUE

 

2

--------------------------------------------------------------------------------


 


UNDER THIS GUARANTY, AND THIS GUARANTY WILL REMAIN IN EFFECT UNTIL (I) THE
GUARANTEED OBLIGATION IS PAID IN FULL, (II) THE CREDIT AGREEMENT HAS TERMINATED
IN ACCORDANCE WITH ITS TERMS, AND (III) THE OBLIGATIONS UNDER AND AS DEFINED IN
THE CREDIT AGREEMENT HAVE BEEN PAID IN FULL.  THE CIRCUMSTANCE THAT AT ANY TIME
OR FROM TIME TO TIME ALL OR ANY PORTION OF THE GUARANTEED OBLIGATION MAY BE $0
SHALL NOT AFFECT GUARANTOR’S OBLIGATION UNDER THIS GUARANTY.  GUARANTOR MAY NOT
RESCIND OR REVOKE ITS OBLIGATION TO THE LENDER UNDER THIS GUARANTY.


 


(D)                                 ANY AMOUNTS RECEIVED BY LENDER UNDER THIS
GUARANTY IN RESPECT OF THE GUARANTEED OBLIGATION SHALL BE APPLIED BY LENDER TO
THE OBLIGATIONS IN ACCORDANCE WITH THE PROVISIONS OF THE CREDIT AGREEMENT.


 


3.                                       DEFAULT BY BORROWERS.  IF AN EVENT OF
DEFAULT EXISTS, GUARANTOR SHALL PAY TO LENDER ANY AND ALL AMOUNTS THEN DUE AND
PAYABLE UNDER THIS GUARANTY ON DEMAND AND WITHOUT (A) FURTHER NOTICE OF DISHONOR
TO GUARANTOR, (B) ANY PRIOR NOTICE TO GUARANTOR OF THE ACCEPTANCE BY LENDER OF
THIS GUARANTY, (C) ANY NOTICE HAVING BEEN GIVEN TO GUARANTOR PRIOR TO SUCH
DEMAND OF THE CREATING OR INCURRING OF SUCH INDEBTEDNESS, OR (D) NOTICE OF
INTENT TO ACCELERATE OR NOTICE OF ACCELERATION TO GUARANTOR OR BORROWERS.  TO
ENFORCE SUCH PAYMENT BY GUARANTOR IT SHALL NOT BE NECESSARY FOR LENDER TO FIRST
OR CONTEMPORANEOUSLY INSTITUTE SUIT OR EXHAUST REMEDIES AGAINST ANY BORROWER OR
OTHERS LIABLE ON SUCH INDEBTEDNESS, OR TO ENFORCE RIGHTS AGAINST ANY SECURITY OR
COLLATERAL EVER GIVEN TO SECURE SUCH INDEBTEDNESS.


 


4.                                       AMOUNT OF GUARANTY AND CONSIDERATION. 
LENDER’S BOOKS AND RECORDS SHOWING THE AMOUNT OF THE GUARANTEED OBLIGATION SHALL
BE ADMISSIBLE IN EVIDENCE IN ANY ACTION OR PROCEEDING.  IN CONSUMMATING THE
TRANSACTIONS CONTEMPLATED BY THIS GUARANTY, GUARANTOR DOES NOT INTEND TO
DISTURB, DELAY, HINDER, OR DEFRAUD EITHER ITS PRESENT OR FUTURE CREDITORS. 
GUARANTOR IS FAMILIAR WITH, AND HAS INDEPENDENTLY REVIEWED BOOKS AND RECORDS
REGARDING, THE FINANCIAL CONDITION OF BORROWERS AND IS FAMILIAR WITH THE VALUE
OF THE SECURITY AND SUPPORT FOR THE PAYMENT AND PERFORMANCE OF THE AMOUNTS DUE
UNDER THIS GUARANTY.  BASED UPON SUCH EXAMINATION, AND TAKING INTO ACCOUNT THE
FAIRLY DISCOUNTED VALUE OF GUARANTOR’S CONTINGENT OBLIGATIONS UNDER THIS
GUARANTY AND THE VALUE OF THE SUBROGATION AND CONTRIBUTION CLAIMS GUARANTOR
COULD MAKE IN CONNECTION WITH THIS GUARANTY, AND ASSUMING EACH OF THE
TRANSACTIONS CONTEMPLATED BY THE CREDIT AGREEMENT IS CONSUMMATED AND BORROWERS
MAKE FULL USE OF THE CREDIT FACILITIES THEREUNDER, THE PRESENT REALIZABLE FAIR
MARKET VALUE OF THE ASSETS OF GUARANTOR EXCEEDS THE TOTAL OBLIGATIONS OF
GUARANTOR, AND GUARANTOR IS ABLE TO PAY ITS OBLIGATIONS AS SUCH OBLIGATIONS
MATURE IN THE NORMAL COURSE OF BUSINESS.  GUARANTOR REPRESENTS AND WARRANTS TO
LENDER THAT THE VALUE OF CONSIDERATION RECEIVED AND TO BE RECEIVED BY IT IS
REASONABLY WORTH AT LEAST AS MUCH AS ITS LIABILITY UNDER THIS GUARANTY, AND SUCH
LIABILITY MAY REASONABLY BE EXPECTED TO BENEFIT GUARANTOR, DIRECTLY OR
INDIRECTLY.


 


5.                                       LIABILITY FOR OTHER INDEBTEDNESS OF
BORROWERS.  IF, AND ONLY IF, GUARANTOR BECOMES LIABLE FOR ANY INDEBTEDNESS OWING
BY BORROWERS TO THE LENDER BY EXECUTING A PROMISSORY NOTE OR GUARANTY, BY
ENDORSEMENT, OR OTHERWISE, OTHER THAN UNDER THIS GUARANTY, SUCH LIABILITY SHALL
NOT BE IMPAIRED OR AFFECTED BY THIS GUARANTY AND THE RIGHTS OF THE LENDER UNDER
THIS GUARANTY SHALL BE CUMULATIVE OF ANY AND ALL OTHER RIGHTS THAT THE LENDER
MAY EVER HAVE AGAINST GUARANTOR.

 

3

--------------------------------------------------------------------------------


 


6.                                       SUBORDINATION.  GUARANTOR HEREBY
EXPRESSLY SUBORDINATES ALL COMPANY INDEBTEDNESS TO THE PAYMENT IN FULL OF THE
GUARANTEED OBLIGATION.  UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN
EVENT OF DEFAULT UNDER THE CREDIT AGREEMENT, GUARANTOR AGREES NOT TO RECEIVE OR
ACCEPT ANY PAYMENT FROM BORROWERS OR ANY OF THEIR SUBSIDIARIES WITH RESPECT TO
THE COMPANY INDEBTEDNESS AND, IN THE EVENT GUARANTOR RECEIVES ANY PAYMENT ON THE
COMPANY INDEBTEDNESS IN VIOLATION OF THE FOREGOING, GUARANTOR SHALL HOLD ANY
SUCH PAYMENT FOR THE BENEFIT OF LENDER AND PROMPTLY TURN IT OVER TO LENDER, IN
THE FORM RECEIVED (WITH ANY NECESSARY ENDORSEMENTS), TO BE APPLIED TO THE
OBLIGATIONS UNDER THE CREDIT AGREEMENT.  UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT UNDER THE CREDIT AGREEMENT, IF LENDER SO
REQUESTS, ANY SUCH COMPANY INDEBTEDNESS SHALL BE ENFORCED AND ALL AMOUNTS
RECEIVED BY GUARANTOR SHALL BE RECEIVED IN TRUST FOR LENDER AND THE PROCEEDS
THEREOF SHALL BE PAID OVER TO LENDER, BUT WITHOUT REDUCING OR AFFECTING IN ANY
MANNER THE LIABILITY OF GUARANTOR UNDER THIS GUARANTY, EXCEPT TO THE EXTENT SUCH
PROCEEDS ARE APPLIED TO THE GUARANTEED OBLIGATION BY LENDER.


 


7.                                       SUBROGATION.  UNTIL THE GUARANTEED
OBLIGATION IS PAID IN FULL, GUARANTOR AGREES THAT IT WILL NOT ASSERT, ENFORCE,
OR OTHERWISE EXERCISE (A) ANY RIGHT OF SUBROGATION TO ANY OF THE RIGHTS OR LIENS
OF THE LENDER OR ANY OTHER BENEFICIARY AGAINST ANY BORROWER, ANY OF THEIR
SUBSIDIARIES, OR ANY OTHER OBLIGOR ON THE GUARANTEED OBLIGATION OR ANY
COLLATERAL OR OTHER SECURITY, OR (B) ANY RIGHT OF RECOURSE, REIMBURSEMENT,
SUBROGATION, CONTRIBUTION, INDEMNIFICATION, OR SIMILAR RIGHT AGAINST ANY
BORROWER, ANY OF ITS SUBSIDIARIES, OR ANY OTHER OBLIGOR OR OTHER GUARANTOR ON
ALL OR ANY PART OF THE AMOUNTS DUE UNDER THIS GUARANTY (WHETHER SUCH RIGHTS IN
CLAUSE (A) OR CLAUSE (B) ARISE IN EQUITY, UNDER CONTRACT, BY STATUTE, UNDER
COMMON LAW, OR OTHERWISE).


 


8.                                       ENFORCEABILITY OF GUARANTY; NO RELEASE.


 


(A)                                  THIS GUARANTY SHALL NOT BE AFFECTED BY THE
GENUINENESS, VALIDITY, REGULARITY OR ENFORCEABILITY OF THE GUARANTEED OBLIGATION
OR ANY INSTRUMENT OR AGREEMENT EVIDENCING ANY PART OF THE GUARANTEED OBLIGATION,
OR BY THE EXISTENCE, VALIDITY, ENFORCEABILITY, PERFECTION, OR EXTENT OF ANY
COLLATERAL SECURING THE GUARANTEED OBLIGATION, OR BY ANY FACT OR CIRCUMSTANCE
RELATING TO THE GUARANTEED OBLIGATION WHICH MIGHT OTHERWISE CONSTITUTE A DEFENSE
TO THE OBLIGATIONS OF THE GUARANTOR UNDER THIS GUARANTY.


 


(B)                                 GUARANTOR AGREES THAT THE LENDER MAY, AT ANY
TIME AND FROM TIME TO TIME, AND WITHOUT NOTICE TO GUARANTOR, MAKE ANY AGREEMENT
WITH BORROWERS OR WITH ANY OTHER PERSON LIABLE ON ANY OF THE GUARANTEED
OBLIGATION OR PROVIDING COLLATERAL AS SECURITY FOR THE GUARANTEED OBLIGATION,
FOR THE EXTENSION, RENEWAL, PAYMENT, COMPROMISE, DISCHARGE OR RELEASE OF THE
GUARANTEED OBLIGATION OR ANY COLLATERAL (IN WHOLE OR IN PART), OR FOR ANY
MODIFICATION OR AMENDMENT OF THE TERMS THEREOF OR OF ANY INSTRUMENT OR AGREEMENT
EVIDENCING THE GUARANTEED OBLIGATION OR THE PROVISION OF COLLATERAL, ALL WITHOUT
IN ANY WAY IMPAIRING, RELEASING, DISCHARGING OR OTHERWISE AFFECTING THE
OBLIGATIONS OF GUARANTOR UNDER THIS GUARANTY.


 


(C)                                  GUARANTOR HEREBY AGREES ITS OBLIGATIONS
UNDER THE TERMS OF THIS GUARANTY SHALL NOT BE RELEASED, DISCHARGED, DIMINISHED,
IMPAIRED, REDUCED OR OTHERWISE ADVERSELY AFFECTED BY ANY OF THE FOLLOWING:
(I) THE LENDER’S TAKING OR ACCEPTING OF ANY OTHER

 

4

--------------------------------------------------------------------------------


 


SECURITY OR GUARANTY FOR ANY OR ALL OF THE GUARANTEED OBLIGATION; (II) ANY
RELEASE, SURRENDER, EXCHANGE, SUBORDINATION OR LOSS OF ANY SECURITY AT ANY TIME
EXISTING IN CONNECTION WITH ANY OR ALL OF THE GUARANTEED OBLIGATION; (III) ANY
FULL OR PARTIAL RELEASE OF THE LIABILITY OF ANY OTHER OBLIGOR ON THE GUARANTEED
OBLIGATION; (IV) THE INSOLVENCY, BECOMING SUBJECT TO ANY DEBTOR RELIEF LAW, OR
LACK OF CORPORATE POWER OF ANY BORROWER, OR ANY PARTY AT ANY TIME LIABLE FOR THE
PAYMENT OF ANY OR ALL OF THE GUARANTEED OBLIGATION; (V) ANY RENEWAL, EXTENSION
OR REARRANGEMENT OF THE PAYMENT OF ANY OR ALL OF THE GUARANTEED OBLIGATION,
EITHER WITH OR WITHOUT NOTICE TO OR CONSENT OF GUARANTOR, OR ANY ADJUSTMENT,
INDULGENCE, FORBEARANCE, OR COMPROMISE THAT MAY BE GRANTED OR GIVEN BY THE
LENDER TO BORROWERS, GUARANTOR, OR ANY OTHER OBLIGOR ON THE GUARANTEED
OBLIGATION; (VI) ANY NEGLECT, DELAY, OMISSION, FAILURE OR REFUSAL OF THE LENDER
TO TAKE OR PROSECUTE ANY ACTION FOR THE COLLECTION OF ALL OR ANY PART OF THE
GUARANTEED OBLIGATION OR TO FORECLOSE OR TAKE OR PROSECUTE ANY ACTION IN
CONNECTION WITH ANY INSTRUMENT OR AGREEMENT EVIDENCING OR SECURING ANY OR ALL OF
THE GUARANTEED OBLIGATION; (VII) ANY FAILURE OF LENDER TO GIVE GUARANTOR NOTICE
OF ANY OF THE FOREGOING, IT BEING UNDERSTOOD THAT LENDER SHALL NOT BE REQUIRED
TO GIVE GUARANTOR ANY NOTICE OF ANY KIND UNDER ANY CIRCUMSTANCES WITH RESPECT TO
OR IN CONNECTION WITH THE GUARANTEED OBLIGATION, OTHER THAN ANY NOTICE EXPRESSLY
REQUIRED TO BE GIVEN TO GUARANTOR UNDER THIS GUARANTY, IF ANY; (VIII) THE ACT OF
CREATING THE GUARANTEED OBLIGATION, OR ANY PART THEREOF, IS ULTRA VIRES, OR THE
OFFICERS CREATING SAME EXCEEDED THEIR AUTHORITY OR VIOLATED THEIR FIDUCIARY
DUTIES IN CONNECTION THEREWITH; (IX) ANY PAYMENT OF THE GUARANTEED OBLIGATION TO
LENDER IS HELD TO CONSTITUTE A PREFERENCE UNDER ANY DEBTOR RELIEF LAW OR IF FOR
ANY OTHER REASON LENDER IS REQUIRED TO REFUND SUCH PAYMENT OR MAKE PAYMENT TO
SOMEONE ELSE (AND IN EACH SUCH INSTANCE THIS GUARANTY SHALL BE REINSTATED IN AN
AMOUNT EQUAL TO SUCH PAYMENT); OR (X) ANY DISCHARGE, RELEASE, OR OTHER
FORGIVENESS OF BORROWERS’ LIABILITY FOR THE PAYMENT OF THE GUARANTEED
OBLIGATION.


 


9.                                       EXERCISE OF RIGHTS AND WAIVER.


 


(A)                                  NO FAILURE BY LENDER TO EXERCISE, AND NO
DELAY IN EXERCISING, ANY RIGHT OR REMEDY UNDER THIS GUARANTY SHALL OPERATE AS A
WAIVER THEREOF.  THE EXERCISE BY THE LENDER OF ANY RIGHT OR REMEDY UNDER THIS
GUARANTY, UNDER THE LOAN DOCUMENTS, OR OTHER INSTRUMENT, OR AT LAW OR IN EQUITY,
SHALL NOT PRECLUDE THE CONCURRENT OR SUBSEQUENT EXERCISE OF ANY OTHER RIGHT OR
REMEDY.  THE REMEDIES PROVIDED IN THIS GUARANTY ARE CUMULATIVE AND NOT EXCLUSIVE
OF ANY REMEDIES PROVIDED BY APPLICABLE LAW OR IN EQUITY.  THE UNENFORCEABILITY
OR INVALIDITY OF ANY PROVISION OF THIS GUARANTY SHALL NOT AFFECT THE
ENFORCEABILITY OR VALIDITY OF ANY OTHER PROVISION HEREIN.


 


(B)                                 THE OBLIGATIONS OF GUARANTOR UNDER THIS
GUARANTY ARE THOSE OF PRIMARY OBLIGOR, AND NOT MERELY AS SURETY, AND ARE
INDEPENDENT OF THE OBLIGATIONS.  GUARANTOR WAIVES DILIGENCE BY LENDER AND ACTION
ON DELINQUENCY IN RESPECT OF THE OBLIGATIONS OR GUARANTEED OBLIGATION OR ANY
PART THEREOF, INCLUDING ANY PROVISIONS OF APPLICABLE LAW REQUIRING THE LENDER TO
EXHAUST ANY RIGHT OR REMEDY OR TO TAKE ANY ACTION AGAINST ANY BORROWER, ANY OF
ITS SUBSIDIARIES, ANY OTHER GUARANTOR OR ANY OTHER PERSON BEFORE ENFORCING THIS
GUARANTY AGAINST GUARANTOR.  GUARANTOR HEREBY WAIVES ALL RIGHTS BY WHICH IT
MIGHT BE ENTITLED TO REQUIRE SUIT ON AN ACCRUED RIGHT OF ACTION IN RESPECT OF
ANY OF THE GUARANTEED OBLIGATION OR REQUIRE SUIT AGAINST ANY BORROWER OR OTHERS,
WHETHER ARISING PURSUANT TO SECTION 34.02 OF THE TEXAS BUSINESS AND COMMERCE
CODE, AS AMENDED

 

5

--------------------------------------------------------------------------------


 


(REGARDING GUARANTOR’S RIGHT TO REQUIRE A LENDER TO SUE A BORROWER ON ACCRUED
RIGHT OF ACTION FOLLOWING A GUARANTOR’S WRITTEN NOTICE TO A LENDER),
SECTION 17.001 OF THE TEXAS CIVIL PRACTICE AND REMEDIES CODE, AS AMENDED
(ALLOWING SUIT AGAINST A GUARANTOR WITHOUT SUIT AGAINST A BORROWER, BUT
PRECLUDING ENTRY OF JUDGMENT AGAINST A GUARANTOR PRIOR TO ENTRY OF JUDGMENT
AGAINST A BORROWER), RULE 31 OF THE TEXAS RULES OF CIVIL PROCEDURE, AS AMENDED
(REQUIRING A LENDER TO JOIN A BORROWER IN ANY SUIT AGAINST A GUARANTOR UNLESS
JUDGMENT HAS BEEN PREVIOUSLY ENTERED AGAINST A BORROWER), OR OTHERWISE.


 


(C)                                  GUARANTOR WAIVES NOTICE OF ACCEPTANCE OF
THIS GUARANTY, NOTICE OF ANY LOAN TO WHICH IT MAY APPLY, AND WAIVES PRESENTMENT,
DEMAND FOR PAYMENT, PROTEST, NOTICE OF DISHONOR OR NONPAYMENT OF ANY LOAN,
NOTICE OF INTENT TO ACCELERATE, NOTICE OF ACCELERATION, AND NOTICE OF ANY SUIT
OR NOTICE OF THE TAKING OF OTHER ACTION BY THE LENDER AGAINST BORROWERS,
GUARANTOR OR ANY OTHER PERSON AND ANY NOTICE TO ANY PARTY LIABLE THEREON
(INCLUDING GUARANTOR).


 


10.                                 STAY OF ACCELERATION.  IN THE EVENT THAT
ACCELERATION OF THE TIME FOR PAYMENT OF THE GUARANTEED OBLIGATION IS STAYED UPON
THE INSOLVENCY, BANKRUPTCY OR REORGANIZATION OF ANY BORROWER OR ANY OTHER
PERSON, OR OTHERWISE, ALL SUCH AMOUNTS SHALL NONETHELESS BE PAYABLE BY GUARANTOR
IMMEDIATELY UPON DEMAND BY LENDER.


 


11.                                 EXPENSES.  GUARANTOR SHALL PAY ON DEMAND ALL
REASONABLE OUT-OF-POCKET EXPENSES (INCLUDING ATTORNEYS COSTS) IN ANY WAY
RELATING TO THE ENFORCEMENT OR PROTECTION OF LENDER’S AND THE LENDER’S RIGHTS
UNDER THIS GUARANTY, INCLUDING ANY INCURRED IN THE PRESERVATION, PROTECTION OR
ENFORCEMENT OF ANY RIGHTS OF THE LENDER IN ANY CASE COMMENCED BY OR AGAINST
GUARANTOR UNDER TITLE 11, UNITED STATES CODE OR ANY SIMILAR OR SUCCESSOR
STATUTE.  THE OBLIGATIONS OF GUARANTOR UNDER THE PRECEDING SENTENCE SHALL
SURVIVE TERMINATION OF THIS GUARANTY.


 


12.                                 AMENDMENTS.  NO PROVISION OF THIS GUARANTY
MAY BE WAIVED, AMENDED, SUPPLEMENTED OR MODIFIED, EXCEPT BY A WRITTEN INSTRUMENT
EXECUTED BY LENDER AND GUARANTOR.


 


13.                                 RELIANCE AND DUTY TO REMAIN INFORMED.
GUARANTOR CONFIRMS THAT IT HAS EXECUTED AND DELIVERED THIS GUARANTY AFTER
REVIEWING THE TERMS AND CONDITIONS OF THE CREDIT AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND SUCH OTHER INFORMATION AS IT HAS DEEMED APPROPRIATE IN ORDER TO
MAKE ITS OWN CREDIT ANALYSIS AND DECISION TO EXECUTE AND DELIVER THIS GUARANTY.
GUARANTOR CONFIRMS THAT IT HAS MADE ITS OWN INDEPENDENT INVESTIGATION WITH
RESPECT TO BORROWERS’ CREDITWORTHINESS AND IS NOT EXECUTING AND DELIVERING THIS
GUARANTY IN RELIANCE ON ANY REPRESENTATION OR WARRANTY BY THE LENDER AS TO SUCH
CREDITWORTHINESS.  GUARANTOR EXPRESSLY ASSUMES ALL RESPONSIBILITIES TO REMAIN
INFORMED OF THE FINANCIAL CONDITION OF BORROWERS AND ANY CIRCUMSTANCES AFFECTING
(A) BORROWERS’ ABILITY TO PERFORM UNDER THE LOAN DOCUMENTS TO WHICH BORROWERS
ARE PARTIES OR (B) ANY COLLATERAL SECURING ALL OR ANY PART OF THE GUARANTEED
OBLIGATION.


 


14.                                 CHANGE IN A GUARANTOR’S STATUS.  SHOULD
GUARANTOR BECOME INSOLVENT, OR FAIL TO PAY ITS DEBTS GENERALLY AS THEY BECOME
DUE, OR VOLUNTARILY SEEK, CONSENT TO, OR ACQUIESCE IN THE BENEFIT OR BENEFITS OF
ANY DEBTOR RELIEF LAW OR BECOME A PARTY TO (OR BE MADE THE SUBJECT OF) ANY
PROCEEDING PROVIDED FOR BY ANY DEBTOR RELIEF LAW (OTHER THAN AS A CREDITOR OR
CLAIMANT) THAT COULD SUSPEND OR OTHERWISE ADVERSELY AFFECT THE RIGHTS OF THE
LENDER GRANTED UNDER THIS GUARANTY, THEN, IN ANY SUCH EVENT, THE GUARANTEED
OBLIGATION SHALL BE, AS BETWEEN GUARANTOR AND LENDER, A

 

6

--------------------------------------------------------------------------------


 


FULLY MATURED, DUE, AND PAYABLE OBLIGATION OF GUARANTOR TO LENDER (WITHOUT
REGARD TO WHETHER BORROWERS ARE THEN IN DEFAULT OR WHETHER THE GUARANTEED
OBLIGATION, OR ANY PART THEREOF IS THEN DUE AND OWING BY BORROWERS TO LENDER),
PAYABLE IN FULL BY GUARANTOR TO LENDER UPON DEMAND, WHICH SHALL BE THE ESTIMATED
AMOUNT OWING IN RESPECT OF THE CONTINGENT CLAIM CREATED UNDER THIS GUARANTY.


 


15.                                 REPRESENTATIONS AND WARRANTIES.  GUARANTOR
REPRESENTS AND WARRANTS THAT (A) IT IS DULY ORGANIZED OR FORMED, VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE APPLICABLE LAWS OF THE JURISDICTION OF
ITS ORGANIZATION, (B) IT HAS ALL REQUISITE COMPANY POWER AND AUTHORITY AND ALL
REQUISITE GOVERNMENTAL LICENSES, AUTHORIZATIONS, CONSENTS AND APPROVALS TO
(I) OWN ITS ASSETS AND CARRY ON ITS BUSINESS AND (II) EXECUTE, DELIVER, AND
PERFORM ITS OBLIGATIONS UNDER THIS GUARANTY, (C) IT IS DULY QUALIFIED AND IS
LICENSED AND IN GOOD STANDING UNDER THE APPLICABLE LAWS OF EACH JURISDICTION
WHERE ITS OWNERSHIP, LEASE OR OPERATION OF PROPERTIES OR THE CONDUCT OF ITS
BUSINESS REQUIRES SUCH QUALIFICATION OR LICENSES, EXCEPT WHERE SUCH FAILURE
WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, (D) THE
EXECUTION, DELIVERY AND PERFORMANCE OF THIS GUARANTY HAS BEEN DULY AUTHORIZED BY
ALL NECESSARY COMPANY ACTION, AND DO NOT AND WILL NOT (I) CONTRAVENE THE TERMS
OF ANY OF ITS ORGANIZATION DOCUMENTS, (II) CONFLICT WITH OR RESULT IN ANY BREACH
OR CONTRAVENTION OF, OR THE CREATION OF ANY LIEN ON ANY OF ITS ASSETS UNDER THE
TERMS OF ANY AGREEMENT, JUDGMENT, LICENSE, ORDER OR PERMIT APPLICABLE TO OR
BINDING ON GUARANTOR, THE VIOLATION OF WHICH COULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT, OR (III) VIOLATE ANY APPLICABLE LAW THE
VIOLATION OF WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT, (E) EXCEPT AS EXPRESSLY CONTEMPLATED BY THE LOAN DOCUMENTS AND EXCEPT AS
HAS BEEN OBTAINED, NO APPROVAL, CONSENT, EXEMPTION, AUTHORIZATION, OR OTHER
ACTION BY, OR NOTICE TO, OR FILING WITH, ANY GOVERNMENTAL AUTHORITY OR ANY OTHER
PERSON IS NECESSARY OR REQUIRED IN CONNECTION WITH THE EXECUTION, DELIVERY OR
PERFORMANCE BY, OR ENFORCEMENT AGAINST, GUARANTOR, AND (F) THIS GUARANTY HAS
BEEN, AND WHEN DELIVERED HEREUNDER, WILL HAVE BEEN, DULY EXECUTED AND DELIVERED
BY GUARANTOR AND IT CREATES A LEGAL, VALID AND BINDING OBLIGATION OF GUARANTOR,
ENFORCEABLE AGAINST GUARANTOR, SUBJECT TO BANKRUPTCY, INSOLVENCY, FRAUDULENT
CONVEYANCE AND GENERAL PRINCIPLES OF EQUITY.


 


16.                                 COVENANTS.  GUARANTOR ACKNOWLEDGES THAT
CERTAIN COVENANTS SET FORTH IN THE CREDIT AGREEMENT ARE IN RESPECT OF IT OR
SHALL BE IMPOSED UPON IT, AND GUARANTOR COVENANTS AND AGREES TO PROMPTLY AND
PROPERLY PERFORM, OBSERVE, AND COMPLY WITH EACH SUCH COVENANT.


 


17.                                 OFFSET CLAIMS.  THE OBLIGATIONS OR THE
GUARANTEED OBLIGATION SHALL NOT BE REDUCED, DISCHARGED OR RELEASED BECAUSE OR BY
REASON OF ANY EXISTING OR FUTURE OFFSET, CLAIM OR DEFENSE (EXCEPT FOR THE
DEFENSE OF PAYMENT IN FULL OF THE GUARANTEED OBLIGATION) OF BORROWERS OR ANY
OTHER PARTY AGAINST THE LENDER OR AGAINST PAYMENT OF THE GUARANTEED OBLIGATION,
WHETHER SUCH OFFSET, CLAIM, OR DEFENSE ARISES IN CONNECTION WITH THE GUARANTEED
OBLIGATION OR OTHERWISE.  SUCH CLAIMS AND DEFENSES INCLUDE, WITHOUT LIMITATION,
FAILURE OF CONSIDERATION, BREACH OF WARRANTY, FRAUD, STATUTE OF FRAUDS,
BANKRUPTCY, INFANCY, STATUTE OF LIMITATIONS, LENDER LIABILITY, ACCORD AND
SATISFACTION, AND USURY.


 


18.                                 SETOFF.  IF AND TO THE EXTENT ANY PAYMENT IS
NOT MADE WHEN DUE UNDER THIS GUARANTY, LENDER MAY SETOFF AND CHARGE FROM TIME TO
TIME ANY AMOUNTS SO DUE AGAINST ANY OR ALL OF GUARANTOR’S ACCOUNTS OR DEPOSITS
WITH LENDER.

 

7

--------------------------------------------------------------------------------


 


19.                                 BINDING AGREEMENT.  THIS GUARANTY IS FOR THE
BENEFIT OF THE LENDER AND ITS RESPECTIVE SUCCESSORS AND ASSIGNS.  GUARANTOR
ACKNOWLEDGES THAT IN THE EVENT OF AN ASSIGNMENT OF THE GUARANTEED OBLIGATION OR
ANY PART THEREOF IN ACCORDANCE WITH THE CREDIT AGREEMENT, THE RIGHTS AND
BENEFITS UNDER THIS GUARANTY, TO THE EXTENT APPLICABLE TO THE INDEBTEDNESS SO
ASSIGNED, MAY BE TRANSFERRED WITH SUCH INDEBTEDNESS.  THIS GUARANTY IS BINDING
ON GUARANTOR AND ITS SUCCESSORS AND PERMITTED ASSIGNS, PROVIDED THAT GUARANTOR
MAY NOT ASSIGN ITS RIGHTS OR OBLIGATIONS UNDER THIS GUARANTY WITHOUT THE PRIOR
WRITTEN CONSENT OF LENDER (AND ANY ATTEMPTED ASSIGNMENT WITHOUT SUCH CONSENT
SHALL BE NULL AND VOID).


 


20.                                 NOTICES.  ALL NOTICES REQUIRED OR PERMITTED
TO BE GIVEN UNDER THIS GUARANTY, IF ANY, MUST BE IN WRITING AND SHALL OR MAY, AS
THE CASE MAY BE, BE GIVEN IN THE SAME MANNER AS NOTICE IS GIVEN UNDER THE CREDIT
AGREEMENT AS FOLLOWS:


 

If to Lender:

 

Texas Capital Bank

One Riverway, Suite 2450

Houston, Texas  77056

Telephone: 713-439-5911

Facsimile:   713-439-5942

Attention:  Jeff Treadway

 

with a copy to:

 

Porter & Hedges, L.L.P.

1000 Main Street, 36th Floor

Houston, Texas 77002

Telephone: 713-226-6660

Facsimile:   713-226-6260

Attention:  Ephraim del Pozo

 

If to Guarantor:

 

Stratum Holdings, Inc.

Three Riverway, Suite 1500

Houston, Texas 77056

Telephone: 713-479-7000

Facsimile: 713-975-6271

Attention:  Larry M. Wright

 

8

--------------------------------------------------------------------------------


 

with a copy to:

 

Haynes & Boone, LLP
One Houston Center
1221 McKinney Street, Suite 2100
Houston, Texas 77010
Telephone: 713-547-2007
Facsimile: 713-236-5540

Attention:  Bryce Linsenmayer

 

By giving at least 10 days written notice, any party to this Guaranty shall have
the right from time to time and at any time while this Guaranty is in effect to
change its address or fax number and shall have the right to specify a different
address or fax number within the United States of America or Canada.  Nothing in
this Section shall be construed to require any notice to Guarantor not otherwise
expressly required in this Guaranty.

 


21.                                 REINSTATEMENT AND TERMINATION.


 


(A)                                  NOTWITHSTANDING ANYTHING IN THIS GUARANTY
TO THE CONTRARY, THIS GUARANTY SHALL CONTINUE TO BE EFFECTIVE OR BE REINSTATED,
AS THE CASE MAY BE, IF AT ANY TIME ANY PAYMENT OF ANY PORTION OF THE GUARANTEED
OBLIGATION PAID BY GUARANTOR IS REVOKED, TERMINATED, RESCINDED OR REDUCED OR
MUST OTHERWISE BE RESTORED OR RETURNED UPON THE INSOLVENCY, BANKRUPTCY OR
REORGANIZATION (INCLUDING WITHOUT LIMITATION PURSUANT TO ANY DEBTOR RELIEF LAWS)
OF ANY BORROWER OR ANY OTHER PERSON OR OTHERWISE, AS IF SUCH PAYMENT HAD NOT
BEEN MADE AND WHETHER OR NOT THE LENDER IS IN POSSESSION OF OR HAS RELEASED THIS
GUARANTY AND REGARDLESS OF ANY PRIOR REVOCATION, RESCISSION, TERMINATION OR
REDUCTION.


 


(B)                                 SUBJECT TO CLAUSE (A) REGARDING
REINSTATEMENT, THIS GUARANTY SHALL TERMINATE AND BE RELEASED ON THE DATE THE
GUARANTEED OBLIGATION IS PAID IN FULL, OTHER THAN OBLIGATIONS THAT SURVIVE
TERMINATION OR ASSIGNMENT OF THE LOAN DOCUMENTS, AND THE CREDIT AGREEMENT HAS
TERMINATED IN ACCORDANCE WITH ITS TERMS.


 


(C)                                  UPON TERMINATION OF THE GUARANTY PURSUANT
TO THE PROVISIONS OF SECTION 21(B), LENDER SHALL DELIVER OR CAUSE TO BE
DELIVERED TO GUARANTOR, AT GUARANTOR’S EXPENSE, RELEASES AND SATISFACTIONS, OR
TRANSFERS WITHOUT WARRANTY, OF ALL OBLIGATIONS UNDER THIS GUARANTY AND ALL
COLLATERAL OF GUARANTOR SECURING SUCH GUARANTEED OBLIGATION, AND GUARANTOR SHALL
DELIVER TO LENDER A GENERAL RELEASE OF ALL OF LENDER’S LIABILITIES AND
OBLIGATIONS TO GUARANTOR, INCLUDING UNDER THE LOAN DOCUMENTS (IN EACH CASE,
OTHER THAN THOSE ARISING UNDER THE OBLIGATIONS THAT SURVIVE THE TERMINATION OR
ASSIGNMENT OF THE LOAN DOCUMENTS) AND AN ACKNOWLEDGMENT THAT THE SAME HAVE BEEN
TERMINATED OR ASSIGNED AS TO GUARANTOR.


 


22.                                 GOVERNING LAW.  THIS GUARANTY IS TO BE
CONSTRUED, AND ITS PERFORMANCE ENFORCED, UNDER TEXAS LAW.


 


23.                                 NO ORAL AGREEMENTS.  THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HERETO SHALL BE DETERMINED SOLELY FROM WRITTEN

 

9

--------------------------------------------------------------------------------


 


AGREEMENTS, DOCUMENTS, AND INSTRUMENTS, AND ANY PRIOR ORAL AGREEMENTS BETWEEN
THE PARTIES ARE SUPERSEDED BY AND MERGED INTO SUCH WRITINGS.  THIS GUARANTY (AS
AMENDED IN WRITING FROM TIME TO TIME), THE CREDIT AGREEMENT, AND THE OTHER
WRITTEN LOAN DOCUMENTS EXECUTED BY BORROWERS, LENDER OR GUARANTOR (OR BY A
BORROWER OR GUARANTOR FOR THE BENEFIT OF LENDER OR LENDER) REPRESENT THE FINAL
AGREEMENT BETWEEN BORROWERS, GUARANTOR AND LENDER AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BY THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.  THIS
SECTION IS INCLUDED HEREIN, AMONG OTHER REASONS, PURSUANT TO SECTION 26.02 OF
THE TEXAS BUSINESS AND COMMERCE CODE, AS AMENDED FROM TIME TO TIME.


 

[Signature is on the following page]

 

10

--------------------------------------------------------------------------------


 

This Guaranty is executed on the date first set out above.

 

 

 

GUARANTOR:

 

 

 

 

 

STRATUM HOLDINGS, INC.,

 

 

a Nevada corporation

 

 

 

 

 

 

 

 

By:

/s/ Larry M. Wright

 

 

 

Larry M. Wright

 

 

 

Chief Executive Officer

 

Signature Page to the Guaranty

 

--------------------------------------------------------------------------------